Citation Nr: 0218045	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  02-06 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Service connection for cervical spondylosis with spur 
formation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from October 1953 to 
October 1955.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 10, 2001, rating 
decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, 
which denied the veteran's claim for service connection 
for cervical spondylosis with spur formation.


FINDINGS OF FACT

1.  The veteran did not seek any medical treatment for his 
claimed neck injury while in active service.

2.  The veteran did not seek post-service private medical 
treatment for his claimed neck injury until the 1970s.  
Arthritis of the cervical spine was not noted until years 
after service.

3.  The veteran has a current cervical spondylosis with 
spur formation disability.

4.  It has not been shown by credible, competent evidence 
that a cervical neck disability was present in service or 
proximate thereto, or is a residual of in-service trauma, 
or is otherwise related to service.


CONCLUSION OF LAW

Cervical spondylosis with spur formation was not incurred 
in or aggravated by service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(b) (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303(a), 3.307, 3.309(a) 
(2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law 
is potentially applicable to all claims filed on or after 
the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date. Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

However, recent decisions rendered by the United States 
Court of Appeals for the Federal Circuit have held that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does 
not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that 
date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) 
and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  
Thus, since appellant's claim at issue obviously was not 
final on November 9, 2000, it appears that Section 3 of 
the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, may not be 
applicable here.

Assuming, arguendo, however, that Section 3 of the 
Veterans Claims Assistance Act of 2000 is applicable in 
the instant appeal, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  In a July 17, 2001, letter, the RO informed 
the veteran of the VA's duties as delineated in the VCAA, 
and specifically informed the veteran of the type evidence 
which would qualify as new and material evidence and that 
which would not.  The RO also informed the veteran of the 
evidence it already had received, and compared the 
evidence already submitted with the evidence needed to 
substantiate the veteran's claim, and asked the veteran to 
identify any additional evidence the veteran desired the 
RO to obtain.   Therefore, the Board is satisfied that the 
RO has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Neither the veteran nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

Factual background

Historically, in August 1996, the veteran filed a claim 
for service connection compensation for a cervical neck 
injury.  The veteran stated he injured his neck in 1953, 
while in active service, when he fell and struck his head 
on a footlocker.  A fellow member of the veteran's unit 
states the veteran's injury occurred during a unit-hazing 
event by the platoon corporal who was displeased with the 
troops' performance.  The veteran stated that when he 
informed his platoon sergeant of his injury, the platoon 
sergeant reprimanded him and required him to do even more 
marching with the foot locker.  As a result, he states he 
was afraid to report the injury to the first sergeant or 
go to sick call.  In a March 20, 2001, letter, the veteran 
states that he did not seek any medical attention or 
treatment for the claimed injury until 1972.

In a January 1997, rating decision, the RO denied the 
veteran's claim because of the absence of any evidence 
that any current disability was related to the veteran's 
service.  There were no service medical records available 
on the veteran, but morning reports for his unit were 
obtained and associated with the file.  The RO cited the 
lack of any record of military medical treatment for the 
claimed injury, and the absence of any record of private 
treatment proximate to the veteran's service.  The veteran 
did not appeal this decision, and it became final.

In August 2000, the veteran applied for his claim to be 
reopened on the basis of new and material evidence.  The 
new evidence he submitted is a July 28, 2000, statement by 
Mark E. Brenner, M.D., who certified that he treated the 
veteran for cervical spine pain.  Dr. Brenner stated that 
the veteran related a history of having injured his neck 
in 1953 while in the armed services.  Dr. Brenner also 
stated that it is possible that the veteran's current 
clinical symptoms do relate to the veteran's injury in 
1953.  In a February 2001, rating decision, the RO granted 
the veteran's appeal to the extent that Dr. Brenner's 
statement constituted new and material evidence on his 
claimed cervical neck injury and reopened his claim.  
After reviewing the evidence, including a VA medical 
examination, however, the RO again denied the veteran's 
claim.  The RO concluded that the veteran's current 
disability was not caused or aggravated by his military 
service.  The veteran perfected his appeal of that 
decision to the Board.

The veteran has provided a statement from a chiropractor, 
who confirms that he treated the veteran in the late 1970s 
and 1980s for injuries involving his cervical and lumbar 
regions.  In addition to statements by the veteran's wife 
and son, which state that the veteran was treated for neck 
problems during the 1970s and had to wear a neck brace, 
the veteran also has submitted private treatment records 
which reflect radiological evidence of his current 
cervical spine disability and his course of treatment from 
private providers.

In November 2000, the veteran was provided with a VA 
medical examination to assist him with developing his 
claim.  The examiner reviewed the veteran's claim file 
prior to the examination.  The veteran's MRIs and x-rays 
were interpreted as cervical spondylosis with one small 
spur seen, consistent with a degenerative process.  The 
examiner diagnosed the veteran as having cervical 
spondylosis with spur formation.  The examiner 
specifically opined that he did not believe that the 
veteran's injury in service is the cause of his current 
degeneration in the neck; chronic deteriorating process 
without known severe recent injury.  The examiner also 
opined that the spur formation would not have been caused 
by the injury.  The examiner stated that a condition like 
the veteran's can sometimes be related to an antecedent 
injury.  The passage of time between the veteran's injury 
and the appearance of the veteran's symptoms, however, and 
his examination of the veteran led the examiner to 
conclude that the veteran's condition is not the result of 
an injury, but degeneration over a period of time.

Analysis

To declare an injury or disease service connected, the 
competent evidence of record must establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
When making a determination of service connection, VA must 
administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  38 
C.F.R. § 3.303(a) (2002).
Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  
Arthritis may qualify for presumptive service connection 
if it manifested to a degree of 10 percent or more within 
one year from the date of separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West Supp. 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2002).

After reviewing all of the competent evidence of record, 
the Board finds that the veteran's current cervical 
spondylosis disability was not caused or aggravated by his 
military service.  The morning reports on the activities 
of the veteran's unit do not reflect any entries regarding 
the veteran reporting to sick call or otherwise seeking 
any medical treatment for a neck injury.  This is 
consistent with the veteran's oral history in that he 
states that he did not seek medical treatment in service.  
He has reported the first treatment for his neck was in 
the 1970s, when his symptomatology apparently appeared.  
The statements of his wife and son also place the 
timeframe as the 1970s.   The elapsed time period of at 
least 15 years between the veteran's claimed injury and 
his current symptomatology convinces the Board that the VA 
examiner's opinion is more probative on this issue than is 
Dr. Brenner's.

Dr. Brenner raised only a possibility that the veteran's 
cervical spondylosis was related to the veteran's claimed 
in-service injury.  The VA examiner, however, after 
reviewing the claim file, including Dr. Brenner's opinion, 
provided a firm opinion that the veteran's current 
disability was not caused or aggravated by a claimed in-
service injury decades ago.  The examiner noted as part of 
the reason for his opinion that the spur formation was not 
caused by an injury.  The Board finds  this opinion to be 
more probative as it is based on a total review of the 
record.  Further, it seems unlikely that if the veteran 
had chronic pathology dating from his service in the early 
and mid 1950's that he would wait until the 1970's to 
obtain treatment.

In summary, therefore, the service records that can be 
obtained do not show pertinent complaints or findings, and 
the onset of the pathology is many years after separation 
from service.  The bulk of the competent evidence does not 
show that the pathology is related to service, nor may 
arthritis be presumed to have been incurred therein.

Accordingly, the preponderance of the evidence is against 
the veteran's disability having been incurred in or 
aggravated by his military service, or arthritis initially 
manifested within the one-year post-service presumptive 
period.  Thus, for the aforestated reasons, the evidence 
is not in equipoise and the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991 and Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given 
the overall state of the record, the Board concludes that 
there is no competent evidence of record that the 
veteran's cervical spondylosis with spur formation was 
incurred during his military service or is otherwise 
related to his service.  38 U.S.C.A. §§ 1110, 1131;  38 
C.F.R. § 3.303 (2002).



ORDER

Service connection for cervical spondylosis with spur 
formation is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

